UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7342



REGINALD E. PAYLOR,

                                              Plaintiff - Appellant,

          versus


ERNEST SUTTON, Superintendent; JAY MARROW,
Medical    Administrator;   MICHAEL    BAKER,
Administrative Officer; DAVID O’NEIL, Clothes
House Officer; SIVARA MANICKAVASAGAR, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-507-5-BO)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald E. Paylor, Appellant Pro Se.     Deborrah Lynn Newton,
Assistant Attorney General, Raleigh, North Carolina; John Walton
Minier, YATES, MCLAMB & WEYHER, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Reginald Paylor appeals the district court’s order granting

summary judgment in favor of the Defendants and dismissing Paylor’s

action filed pursuant to 42 U.S.C. § 1983 (2000).   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    See Paylor v. Sutton,

No. CA-02-507-5-BO (E.D.N.C. July 31, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2